                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TONY LOVE,

               Petitioner,

                      v.                           CAUSE NO. 3:19-CV-720-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Tony Love, a prisoner without a lawyer, filed a petition under 28 U.S.C. § 2254

challenging the disciplinary decision (WCU-18-11-0233) at the Westville Control Unit in

which a disciplinary hearing officer (DHO) found him guilty of assault/battery without

a weapon in violation of Indiana Department of Correction Offense A-102. ECF 1.

Following a disciplinary hearing held on December 3, 2018, he was sanctioned with the

loss of 5,700 days earned credit time and was demoted in credit class. Id.

       After Love filed his petition, the Indiana Department of Correction (IDOC),

through its Appeal Review Officer, decided to vacate the sanctions and remand the case

for a new hearing. ECF 11-2. Based on IDOC’s action, the Warden has moved to dismiss

the petition as moot. ECF 11. As the Warden points out, when sanctions challenged in a

habeas corpus proceeding have been vacated and the case set for a new hearing, there is

nothing for this court to review. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003)

(prisoner can challenge prison disciplinary determination in habeas proceeding only

when it resulted in a sanction that lengthened the duration of his confinement); see also
Brown v. Bartholomew Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006) (“For a case to

be justiciable, a live controversy must continue to exist at all stages of review, not

simply on the date the action was initiated.”).

        Love has filed a response, arguing that the sanctions were never actually vacated.

ECF 13. In support of this contention he admits that a re-hearing was conducted on

February 6, 2020, but he claims that this was only done for the sake of “appearances”

and that the same sanctions were copied into the computer, allegedly proving that the

original sanctions were never removed. Id. at 3–4. Essentially, Love takes issue with the

fact that the new sanctions “mirror” those imposed at the original hearing. Id. at 4. 1

        Even assuming that Love’s allegations are true—that the original sanctions were

not removed from the system prior to the new hearing—it remains undisputed that a

new hearing was conducted and that new sanctions were issued and entered pursuant

to it. See id. at 10 (Report of Disciplinary Hearing held on 2/6/20). The fact that those

new sanctions mirror the old ones is immaterial because the scope of Love’s current

petition is limited to the discipline that was imposed as a result of the December 3, 2018,

hearing. ECF 1 at 1. Furthermore, to the extent Love argues that holding a new hearing

was inappropriate, he is mistaken. Nothing prevented the Warden from giving him a




        1  Love also makes arguments related to the sanctions handed down in a separate disciplinary
proceeding—WCU-18-11-0237. However, those sanctions are not relevant to the matter at hand. Of note,
Love filed a separate habeas corpus petition based on those proceedings. See Love v. Warden, No. 3:19-CV-
271-DRL-MGG, filed September 3, 2019. That petition was dismissed pursuant to Section 2254 Habeas
Corpus Rule 4 because Love did not lose any earned credit time, nor was he demoted in credit class as a
result of that disciplinary hearing. Id. at ECF 5.




                                                    2
new hearing because “double jeopardy protections do not attach in prison disciplinary

proceedings.” Portee v. Vannatta, 105 F. App’x 855, 858 (7th Cir. 2004); Meeks v. McBride,

81 F.3d 717, 722 (7th Cir. 1996) (“[A]n acquittal in an earlier prison disciplinary hearing

is no bar to a subsequent hearing to consider the very same charge.”).

       Consequently, Love has now succeeded in this case as the sanctions imposed on

December 3, 2018, have been reviewed, re-heard, and replaced with the new sanctions

imposed on February 6, 2020. Thus, the instant petition must be dismissed because

there is no case or controversy left to adjudicate. If Love is dissatisfied with the results

of the hearing held on February 6, 2020, he is free to file a new habeas petition in a

separate federal lawsuit after exhausting his administrative remedies.

       As a final matter, Love filed two miscellaneous motions. In his “Motion to

Correct Court Records,” he asks the court to correct the wording in a motion for

extension of time previously filed by the Warden. Even assuming, arguendo, that it was

an error for the Warden to refer to his disciplinary conviction as being one for “battery

on three correctional officers” (Love claims it was only one officer), the alleged error

would not change the outcome of this case. Love also filed a “Motion to Compel,”

which asks the court to order the Warden to turn over the entire administrative record.

However, that request is unnecessary for the reasons set forth above. Thus, both

motions will be denied.

       For these reasons, the court:

       (1) DENIES the motion to correct error (ECF 10);

       (2) DENIES the motion to compel (ECF 14);


                                              3
(3) GRANTS the motion to dismiss (ECF 11);

(4) DISMISSES the habeas corpus petition (ECF 1); and

(5) DIRECTS the clerk to close this case.

SO ORDERED on March 30, 2020

                                                /s/JON E. DEGUILIO
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                     4
